DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 07/13/2021.  Claim(s) 1-14 are presently pending.  Claim(s) 1, 4, and 8-10 is/are amended.  Claim(s) 13-14 is/are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven B. Chang on 08/04/2021.
The application has been amended as follows: 
Claim 12. (Currently Amended)  The fan according to claim 6, wherein the lock is made of titaniumor steel 

Response to Amendment
The rejections of claims 1 and 8 are withdrawn in light of the submitted amendment to the claims.
Response to Arguments
Regarding the rejection of claim(s) 1-4 and 6-12 under 35 USC 103 as being unpatentable over Lamboy et al. (US Pat. Pub. No. 2014/0186187) in view of Pierrot et al. (US Pat. Pub. No. 2008/0226458), claim 5 under 35 USC 103 as being unpatentable over Lamboy et al. as modified by Pierrot et al. according to claim 1 and in further view of Marchal et al. (US Pat. Pub. No. 2015/0167209), the applicant(s) argues that these references, separately or combined, do not teach a lock comprising a downstream edge extending radially with respect to the axis of revolution of the fan disc and an upstream edge configured to enter the through passage formed in the upstream end of the base of the inter-blade platform when the downstream edge of the lock bears against the tab, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claim(s) 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “a lock having a downstream edge extending radially with respect to the axis of revolution of the fan disc, the downstream edge of the lock configured to bear against the tab of the platform” in lines 10-11, in conjunction with the limitation “the lock comprises an upstream edge configured to enter the through passage when the downstream edge of the lock bears against the tab” in lines 21-22 and the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  
Here, the embodiment of Lamboy et al. depicted in Fig. 6 discloses a lock (56) having a C-shaped downstream end (58) which extends radially from the disc as claimed and which has a radially extending edge (the edge forming the middle of the C-shape) which bears against the tab portion of the platform at its axially protruding portion (54).  Thereby Lamboy et al. satisfies the first limitation, however, as correctly stated by the Applicant in the Applicant’s remarks of 07/13/2021, Lamboy et al. fails to discloses or suggest the second limitation described above.  Pierrot et al., alternatively discloses the Claim 1 is thus considered to be allowable over the prior art, and claims 2-14 are also considered to be allowable due to their dependence upon claim 1.
Regarding claim 12, the Examiner’s amendment as described above was determined to be necessary in order to place the claims in condition for allowance since the term “Inconel” is a trademark of Special Metals Corp., representing a family of metal alloy materials, and according to MPEP 2173.05, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ERIC A LANGE/Examiner, Art Unit 3745               


/Christopher Verdier/Primary Examiner, Art Unit 3745